

Director Deferred Share Unit Agreement

This Director Deferred Share Unit Agreement (the “Agreement”), by and between
Univar Inc., a Delaware corporation (the “Company”), and the Director whose name
is set forth on Exhibit A hereto, is being entered into pursuant to the Univar
Inc. 2017 Omnibus Equity Incentive Plan (the “Plan”). Capitalized terms that are
used but not defined herein shall have the respective meanings given to them in
the Plan.
1.Grant of Deferred Share Units. Effective as of the date set forth on Exhibit A
hereto (the “Grant Date”), the Company hereby evidences and confirms its grant
to the Director a number of Deferred Share Units, as satisfaction of the
deferral of the Director’s annual cash fee and/or annual restricted stock award
(in its entirety), as specified in Exhibit A, that would otherwise be payable on
the Grant Date. The number of Deferred Share Units will be set forth on Exhibit
A hereto (calculated, in the case of an annual cash fee, by dividing such fee by
the Fair Market Value of a share of Company Common Stock on the Grant Date).
This Agreement is entered into pursuant to, and the Deferred Share Units granted
hereunder are subject to, the terms and conditions of the Plan, which are
incorporated by reference herein; it being understood that this deferral is made
pursuant to the Director’s irrevocable election on a form provided by the
Company not later than the time permitted by Section 409A of the Code. If there
is any inconsistency between any express provision of this Agreement and any
express term of the Plan, the express term of the Plan shall govern. No
fractional Deferred Share Units are granted hereby.
2.    Vesting of Deferred Share Units. The Deferred Share Units granted hereby
are fully vested as of the Grant Date.
3.    Settlement of Deferred Share Units.
(a)    Timing of Settlement. The Deferred Share Units shall be settled into an
equal number of shares of Company Common Stock on the earlier of the termination
of the Director’s service on the Board and a Change in Control that constitutes
a “change in control” within the meaning of Section 409A of the Code (such date,
the “Settlement Date”).
(b)    Mechanics of Settlement. On the Settlement Date, the Company shall
electronically issue to the Director one whole share of Company Common Stock for
each Deferred Share Unit, and, upon such issuance, the Director’s rights in
respect of such Deferred Share Unit shall be extinguished. On or before the
Settlement Date, at the Company’s request, the Company and the Director shall,
if requested by the Company, enter into a Subscription Agreement that
establishes the rights and obligations of the Company and the Director relating
to the shares of Company Common Stock issued in respect of the Deferred Share
Units, in the form then customarily used by the Company under the Plan for such
purpose.
4.    Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Director may not sell the shares of Company Common Stock acquired
upon settlement of the Deferred Share Units unless such shares are registered
under the Securities Act of 1933, as amended (the “Securities Act”), or, if such
shares are not then so registered, such sale would be exempt from the
registration requirements of the Securities Act. The sale of such shares must
also comply with other applicable laws and regulations governing the Company
Common Stock, and the Director may not sell the shares of Company Common Stock
if the Company determines that such sale would not be in material compliance
with such laws and regulations.
5.    Restriction on Transfer; Non-Transferability of Deferred Share Units. The
Deferred Share Units are not assignable or transferable, in whole or in part,
and they may not, directly or indirectly, be offered, transferred, sold,
pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise) other than by will or by the laws of descent and distribution to the
estate of the Director upon the Director’s death. Any purported transfer in
violation of this Section 5 shall be void ab initio.
6.    Miscellaneous.
(a)    Tax Withholding. Upon the settlement of Deferred Share Units, the
Director shall be obligated to satisfy any applicable U.S. federal, state and
local and non-U.S. tax withholding or other similar charges or fees that may
arise in connection therewith.
(b)    Dividend Equivalents. In the event that the Company pays any ordinary
dividend in cash on a share of Company Common Stock following the Grant Date and
prior to an applicable Settlement Date, there shall be credited to the account
of the Director in respect of each outstanding Deferred Share Unit an amount
equal to the amount of such dividend. The amount so credited shall be deferred
(without interest) until the settlement of such related Deferred Share Unit.
(c)    Authorization to Share Personal Data. The Director authorizes the Company
or any Affiliate of the Company that has or lawfully obtains personal data
relating to the Director to divulge or transfer such personal data to the
Company or to a third party, in each case in any jurisdiction, if and to the
extent reasonably appropriate in connection with this Agreement or the
administration of the Plan.
(d)    No Rights as Stockholder; No Voting Rights. The Director shall have no
rights as a stockholder of the Company with respect to any shares of Company
Common Stock covered by the Deferred Share Units prior to the issuance of such
shares of Company Common Stock.
(e)    No Right to Continued Service on Board. Nothing in this Agreement shall
be deemed to confer on the Director any right to continue in the service of the
Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or any Subsidiary to terminate such service at any time.
(f)    Interpretation. The Administrator shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Agreement. Any determination or interpretation by the
Administrator under or pursuant to the Plan or this Award shall be final and
binding and conclusive on all persons affected hereby.
(g)    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Deferred Share Units evidenced hereby, the Director hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Director pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Deferred Share Units via Company website or other electronic
delivery.
(h)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.
(i)    Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Director and the
Company.
(j)    Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Director without the prior written consent of the other party.
(k)    Applicable Law. This Agreement shall be governed in all respects,
including, but not limited to, as to validity, interpretation and effect, by the
internal laws of the State of Delaware, without reference to principles of
conflict of law that would require application of the law of another
jurisdiction.
(l)    Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right they may have to a trial by jury in
respect of any suit, action or proceeding arising out of this Agreement or any
transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that they and the other
party hereto have been induced to enter into the Agreement by, among other
things, the mutual waivers and certifications in this Section 6(l).
(m)    Limitations of Actions. No lawsuit relating to this Agreement may be
filed before a written claim is filed with the Administrator and is denied or
deemed denied as provided in the Plan and any lawsuit must be filed within one
year of such denial or deemed denial or be forever barred.
(n)    Section and Other Headings, etc. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.



Exhibit A to
Director Deferred Share Unit Agreement



Director:
%%FIRST_NAME%-% %%LAST_NAME%-%
 
Grant Date:
%%OPTION_DATE,’Month DD, YYYY’%-%
 


Restricted Stock Units granted hereby:


%%TOTAL_SHARES_GRANTED,'999,999,999'%-%
 









1

